DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 10/13/2021. As directed by the amendment: claims 7 and 21 have been amended, claims 1-6, 8, 12-20, 23, and 24 have been cancelled and claim 25 has been added. Thus, claims 7, 9-11, 21, 22, and 25 are presently pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 10/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,020,226 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pg. 5, filed 10/13/2021, with respect to the objection of claim 7 have been fully considered and are persuasive.  The objection of claim 7 has been withdrawn. 
Applicant’s arguments, see pg. 5, filed 10/13/2021, with respect to the rejection of claims 7 and 21 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 7 and 21 under 35 U.S.C. 112 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Nathan Smith on 11/04/2021.
The application has been amended as follows: 
IN THE SPECIFICATION:
The specification has been amended as follows:
In paragraph [0025], lines 6-7, deleted “_________________ (Docket No.: 122271-5044)” and inserted -- PCT/US2019/012406 -- after “for example in International Application No.”.
In paragraph [0025], line 9, deleted “_________________ (Docket No.: 122271-5048)” and inserted -- PCT/US2019/012408 -- after “Application No.”.
Allowable Subject Matter
Claims 7, 9-11, 21, 22, and 25 are allowed. See reasons for allowance in final rejection mailed 07/13/2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771